Case 1:21-cv-10894-MLW Document 16 Filed 06/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JOHN B. WILSON, JOHN WILSON, )
JR., and LESLIE B. WILSON, )
Plaintiffs, )
)
Vv. ) C.A. No. 21-10894-MLW
)
NETFLIX WORLDWIDE }
ENTERTAINMENT LLC, NETFLIX, )
INC., JON KARMEN, CHRIS )
SMITH, LIBRARY FILMS, LLC, )
and 241C FILMS, LLC, )
Defendants. )
ORDER
WOLF, D.J. June 21, 2021

On June 2, 2021, the court adopted the parties' proposed
briefing schedule and ordered that in any motion to dismiss
defendants address, among other things, the issue of subject matter
jurisdiction because the court questioned whether diversity
jurisdiction pursuant to 28 U.S.C. §1332 exists. See June 2, 2021
Order (Dkt. No. 6), 42. On June 11, 2021, defendants filed a motion
to dismiss and a supporting memorandum, but did not, as ordered,
address the issue of the court's subject matter jurisdiction. See
Dkt. Nos. 7-8. On June 17, 2021, the court ordered that, by June
21, 2021, defendants address the issue of subject matter
jurisdiction, and directed defendants' counsel to file an
affidavit seeking to explain and justify why they did not comply

with the June 2, 2021 Order. See Dkt. No. 11.
Case 1:21-cv-10894-MLW Document 16 Filed 06/21/21 Page 2 of 2

Defendants and their counsel, Joseph Albano, Esq., have
responded to the June 17, 2021 Order. In his affidavit Mr. Albano
states that he failed to notice and open the hyperlink containing
the June 2, 2021 Order which was in an emailed ECF notice with a
subject line that stated, in part, "Order on Motion for Extension
of Time." Decl. Jonathan M. Albano Pursuant to Para. 2 of the
Court's Order of Jun. 17, 2021 495-6 (Dkt. No. 12).

The court understands that Mr. Albano made an inadvertent,
understandable error. As plaintiffs' response to the June 2, 2021
Order is not due until July 9, 2021, they should not be prejudiced
by defendants' delay in briefing the issue of subject matter
jurisdiction. In any event, upon request, the court will grant a
reasonable extension of time for them to do so.

In view of the foregoing, the court finds that it is neither
necessary nor appropriate to consider further whether to impose
sanctions on defendants or Mr. Albano for failing to obey the June

2, 2021 Order.

 
 

UNITED SPATES DISTRICT JUDG

  
